Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
The request filed on 07/26/2021 for a Request for Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16724895 is acceptable and a RCE has been established.  An action on the RCE follows.

DETAILED ACTION
This office action is in response to the amendment filed on 07/26/2021.  Claims 1, 3-5, 7-12, 14-17, 19-23 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1, 3-5, 7-12, 14-17, 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the method for a User Equipment (UE) for transmission via multiple beams, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising: receiving a first transmission, from a the network node, via a first UE beam; receiving a second transmission, from the network node, via a second UE beam, wherein the first transmission and the second transmission occur concurrently; and determining to combine (i) the first transmission that occurred concurrently with the second transmission and was received from the network node via the first UE beam and (ii) the second transmission that occurred concurrently with the first transmission and was received from the network node via the second UE beam for decoding based on at least an indication received from the network node together with scheduling information via at least one of the first UE beam or the second UE beam.
Claim 9 which recites the method for a network node for transmission via multiple beams, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising: transmitting, to a User Equipment (UE) via at least one of a first network beam or a second network beam, scheduling information and an indication that a first transmission to the UE and a second transmission to the UE can be combined for decoding; transmitting the first transmission to the UE via the first network beam; and transmitting the second transmission to the UE via the second network beam, wherein the first transmission and the second transmission occur concurrently.
The prior art of record, also does not teach or suggest the user equipment as recited in claim 15 for the same reason as stated for claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631